


Exhibit 10.21

 

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“Lease”) is made this 6th day of July, 2000, by and
between the “Landlord” and the ‘Tenant” hereafter set forth.

 

WITNESSETH:

 

1.             DEFINITIONS.  In addition to the definitions contained elsewhere
in this Lease, the following definitions shall apply:

 

(a)

 

Landlord:

 

Edgewood General Partnership

 

 

Address:

 

1408 North Westshore Boulevard, Suite 512

 

 

 

 

Tampa, Florida 33607

 

 

 

 

 

(b)

 

Tenant:

 

H.R. Logic, Inc.

 

 

Address:

 

1408 North Westshore Boulevard, Suite 604

 

 

 

 

Tampa, Florida 33607

 

(c)           Premises:  Suite No. 200 consisting of approximately 3,281
rentable square feet (which the parties expressly agree are contained in the
Premises), on the attached Exhibit “A” expressly made a part hereof. The
Premises are located on the second floor of the structure, hereinafter called
the “Building”, located at N. Westshore Blvd., Tampa, FL 33607. The parties
expressly agree that there are 3,281 rentable square feet within the Premises
and 145,923 rentable square feet within the Building, despite the fact that such
figures may not be precise. For the purposes of Items 1 (i), and 5, 11 and 15 of
this Lease, the term “Building” includes its appurtenances, and its parking
facilities.

 

(d)           “Use of Premises”: General and Administrative

 

(e)           “Commencement Date”: The later of December 1, 2000 (“the
anticipated Commencement Date”), or the date Landlord delivers to Tenant
possession of the Premises. If, however, Tenant takes possession of the Premises
prior to the anticipated Commencement Date, then the date Tenant so takes
possession shall be the Commencement Date.

 

(f)            “Term”: Not less than thirty six months commencing on the
Commencement Date, this Lease to end on the last day of the 36th calendar month
after the Commencement Date. The terms and conditions of this Lease are fully
contingent upon the simultaneous execution of the First Amendment of Lease dated
July 7, 2000.

 

(g)           “Rent”: (See also Item 3.) Rent and all other sums payable by
Tenant to Landlord under this Lease, plus any applicable tax, shall be paid to
Landlord, without demand, recoupment, abatement, deduction or offset, at its
office presently located at P.O. Box 22197. Tampa. Florida 33622. or at such
other place as Landlord may hereafter specify in writing.

 

1

--------------------------------------------------------------------------------


 

YEAR

 

DATES

 

*RATE PER
RSF

 

ANNUAL

 

MONTHLY

 

Year 1

 

12/1/00-
11/30/01

 

$

19.25

 

$

63,159.25

 

$

5,263.27

 

Year 2

 

10/01/01-
11/30/02

 

$

19.75

 

$

64,799.75

 

$

5,399.98

 

Year 3

 

12/01/02-
11/30/03

 

$

20.25

 

$

66,440.25

 

$

5,536.69

 

 

--------------------------------------------------------------------------------

*Not inclusive of applicable sales tax

 

(h)           “Base Year means the calendar year in which the Lease commences.

 

(i)            “Operating Expense Base Amount” means the operating expenses of
the Building, as defined at Item 4 hereof, in the Base Year of this Lease.

 

(j)            “Real Estate Tax Base Amount” means the total amount of real
property taxes on the Land and Building, as defined at Item 4 hereof, in the
Base Year of this Lease.

 

(k)           “Proportionate Share”: The net rentable area in the Premises
(3,281 square feet) divided by the net rentable area in the Building (145,923
square feet), which equals 2.3 percent If Tenant leases from Landlord any
additional space in the Building pursuant to the terms and provisions of this
Lease, then Tenant’s Proportionate Share shall be increased accordingly.

 

(1)           “Additional Rent”: As described in Item 3 of this Lease.

 

(m)          “Land”: Land shall mean real property described in Exhibit D.

 

(n)           “Building”: Building shall mean the improvements presently or
hereafter constructed on the Land.   I

 

2.             PREMISES AND TERM.  Landlord, in consideration of the Rent
hereinafter reserved to be paid and of the covenants, conditions and agreements
to be kept and performed by Tenant, hereby ‘leases, lets and demises to Tenant,
and Tenant hereby leases and hires from Landlord, that certain space called the
Premises as described above in Item 1, Section (c).

 

If Landlord, for any reason whatsoever, cannot deliver possession of the
Premises to Tenant on or before the anticipated Commencement Date, this Lease
shall not be void or voidable, nor shall Landlord be liable to Tenant for any
claim, loss or damage resulting therefrom, but, in that event, there shall be an
abatement of Rent and Additional Rent covering the period between the
anticipated Commencement Date and the time when Landlord can so deliver
possession, the date when Landlord can so deliver possession being deemed to be
the “Commencement Date” (Commencement Date). The ending date of this Lease shall
be extended

 

2

--------------------------------------------------------------------------------


 

for not less than an identical period of time that transpired between the
anticipated Commencement Date and the date thereafter Landlord so delivered
possession (Commencement Date), it being the parties’ intent that this Lease
have not less than a complete Term as described and contemplated in Item 1,
Section (i) above. To this end, if the actual Commencement Date is a day other
than the first day of a particular month, the Term of this Lease shall not
expire until the last day of the last month of the proposed Term as described in
Item 1, Section (g). If the Commencement Date is other than me anticipated
Commencement Date, the parties representatives shall execute a letter amendment
to this Lease (which they are hereby authorized to do) whereby the Commencement
Date and expiration date of this Lease will be specified; however, their failure
to do so shall have no effect on the other contents of this Lease, such
contemplated execution to be merely for clarification purposes. By occupying the
Premises, Tenant shall be conclusively deemed to have accepted the Premises as
complying fully with each, every, any and all of Landlord’s covenants and
obligations with respect to the delivery thereof. Tenant shall also have the
nonexclusive right to use the parking facilities appurtenant to the Building.

 

3.             RENT. Tenant covenants and agrees to pay without demand,
recoupment, abatement, deduction or offset, to Landlord Rent (and Additional
Rent) for the Premises on or before the first (1st) day of the first (1st) full
calendar month of the Term hereof and on or before the first (1st) day of each
and every successive calendar month thereafter during the full Term of this
Lease, subject to the adjustments as provided hereinafter, along with any
applicable tax, at the current rate of six and three-quarters (6.75%) percent.
In the event the Commencement Date occurs on a day other than the first (1st)
day of a calendar month, the first Rent payment shall be in the amount of the
Rent for one (1) full calendar month, plus the prorated Rent for the calendar
month in which the Term of this Lease commences,’ such payment to be due on the
Commencement Date.

 

Whenever under the terms of this Lease any sum of money is required to be paid
by Tenant in addition to the Rent herein reserved, whether or not such sum is
herein described as “Additional Rent”, or a provision is made for the collection
of said sum as “Additional Rent” said sum shall nevertheless, at Landlord’s
option, if not paid when due, be deemed Additional Rent, and shall be
collectible as such with the first installment of Rent thereafter falling due
hereunder.  In the event any installment or increment of Rent or Additional Rent
payable under this Lease shall not be paid when due, a “late charge” of five
percent (5%) of the amount overdue may be charged (as Additional Rent) by
Landlord for the purpose of defraying the expense and inconvenience incident to
handling such overdue payment and for the purpose of compensating Landlord for
its attendant inconvenience and loss of cash flow.

 

4.             OPERATING EXPENSE ADJUSTMENTS.  The Landlord and Tenant each
acknowledge that the Rent specified in Item 3 of this Lease does not provide for
increases in operating expenses and real estate taxes in excess of the Base Year
Amounts. Accordingly, during the term of this Lease, and any extension(s)
thereto, beginning with the first calendar year subsequent to the Base Year,
Tenant shall pay to Landlord, as additional rent, its proportionate share of
estimated increases in operating expenses and real estate taxes over the Base
Year amounts.

 

Commencing on January 1 of the calendar year following the Base Year and
continuing on the first day of each calendar month thereafter until the
expiration or other termination of this Lease, Tenant shall pay to Landlord, as
additional monthly rental, an amount equal to one-twelfth of the Tenant’s
Proportionate Share of the amount by which budgeted operating expenses and real
estate taxes for the current calendar year exceeds the Base Year Amounts. In the
event the amount of additional monthly rental collection hereunder for the
preceding twelve month period is less than the actual excesses for such year,
Tenant shall remit the balance thereof to the Landlord within five (5) days
after the receipt of such notice. In the event the amount of additional monthly
rental collection hereunder for the preceding twelve month period is greater

 

3

--------------------------------------------------------------------------------


 

than the actual excesses for such period, Landlord shall remit the difference to
the Tenant accompanied by said notice.

 

The term “operating expenses” includes all expenses incurred by Landlord with
respect to the maintenance and operation of the Building of which the leased
“Premises” are a part, including, but not limited to, the following:
maintenance, repair and replacement costs; electricity, fuel, water, sewer, gas
and other utility charges; security, window washing and janitorial services;
trash; landscaping and pest control; management fees, wages and benefits payable
to employees of Landlord whose duties are directly connected with the operation
and-maintenance of the Building; all services, supplies, repairs, replacements
or other expenses for maintaining and operating the Building or project
including parking and common areas; the cost, including interest, amortized over
its useful life, of any capital improvements made to the Building by Landlord
after the date of this lease which is required under any governmental law or
regulation that was not applicable to the Building at the time it was
constructed; the cost, including interest, amortized over its useful life, of
installation of any device or other equipment for the purpose of improving
operating efficiency; all other expenses which would generally be regarded as
operating and maintenance expenses which would reasonably be amortized over a
period not to exceed five years; all insurance premiums Landlord is required to
pay or deems necessary to pay, including public liability insurance, with
respect to the Building. The term operating expenses does not include the
following: repairs, restoration or other work occasioned by fire, wind, the
elements or other casualty; income and franchise taxes of Landlord; real estate
broker’s commissions, attorney’s fees, costs and disbursements and other
expenses incurred in connection with negotiations or disputes with Tenants,
other occupants; advertising expenses and expenses for the renovating of space
for new Tenants; interest or principal payments on any mortgage or other
indebtedness of Landlord; any depreciation allowance or expense; or operating
expenses which are the responsibility of Tenant.

 

The term “Taxes” means the aggregate amount of real property taxes and
assessments taxes, assessed, imposed, or levied by any lawful authority upon the
Land and the Building in any calendar year during the term of this Lease; and,
shall also include administrative costs and contingency fees paid to independent
consultants engaged to negotiate, on behalf of Landlord, assessments impaired by
applicable taxing authorities.

 

If Landlord, in its sole discretion in operating the Building, chooses to
install any energy or labor saving devices, equipment, fixtures or appliances to
or in the Building that otherwise might be considered a capital expenditure,
then Landlord may depreciate the cost of the equipment, device, appliance or
fixture into the Operating Expenses of the Building, including interest at a
reasonable rate, all according to generally accepted accounting principles
applied on a consistent basis.

 

5.             USE OF PREMISES.  The Premises shall be used by Tenant as
described above in Item 1, Section (d), and for no other business or purpose
whatsoever without the prior written discretionary consent of Landlord. Tenant
shall not do or permit to be done in or about the Premises or Building, nor
bring or keep or permit to be brought or kept therein, anything which is
prohibited by, or will in any way conflict with, any law, statute, ordinance or
governmental rule or regulation now in force or which may hereafter be enacted
or promulgated, or which is presently or hereafter prohibited by any standard
form of fire insurance policy or will presently or hereafter in any way increase
the existing rate of or affect any fire or other insurance upon the Building or
any of its contents, or presently or hereafter cause a cancellation of any
insurance policy covering the Building or any of its contents, or presently or
hereafter cause a cancellation of any insurance policy covering the Building or
any part thereof or any of its contents. Tenant shall not do or permit anything
to be done in or about the Premises or Building, which will presently or
hereafter in any way obstruct or interfere with the rights of other Tenants of
the Building, or injure or annoy them or use or allow to be used the Premises or
Building for any improper, immoral, unlawful or objectionable purpose (as
determined by

 

4

--------------------------------------------------------------------------------


 

Landlord); nor shall Tenant cause, maintain, or permit any nuisance (as
determined by Landlord or by law) in or about the Premises or commit or suffer
to be committed any waste in, on, or about the Premises or Building. Tenant
shall be responsible for all losses and damages to Landlord as a result of
Tenant’s failure to use, occupy and surrender the Premises or Building in strict
accordance with the contents of this Lease, and such responsibility shall
survive the expiration or earlier termination of this Lease. Tenant, at Tenant’s
expense, shall comply with all laws, rules, orders, statutes, ordinances,
directions, regulations and requirements of all federal, state, county and
municipal authorities pertaining to Tenant’s use and occupancy of the Premises
or Building and with the recorded covenants, conditions and restrictions
pertaining thereto, regardless of when they become effective or applicable,
including, without limitation, all applicable federal, state and local laws,
regulations or ordinances pertaining to air and water quality, Hazardous
Materials, waste disposal, air emissions and other environmental matters, all
zoning and other land use matters, and with any direction of any public officer
or officials which shall impose any duty upon Landlord or Tenant with respect to
the use or occupation of the Premises. For the purposes of this Item 5, the term
“Tenant” includes Tenant’s agents, employees, principals, officers, successors,
assigns, subtenants, invitees, contractors and consultants.

 

6.             ASSIGNMENT AND SUBLETTING. Tenant shall not assign the right of
occupancy under this Lease, or any other interest therein, or sublet the
Premises, or any portion thereof, without the prior written consent of Landlord,
which the parties agree may be withheld at Landlord’s sole discretion. Tenant
absolutely shall have no right of assignment or subletting if it is, or has ever
been, in default of this Lease. If Landlord elects to grant its written consent
to any proposed assignment or sublease (whether by Tenant or by others claiming
by or through Tenant), Tenant or such others agree to pay Landlord an
administrative fee in a reasonable amount (but not less than $150.00), plus
attorney’s fees to process and approve such assignment or sublease, and Landlord
may prescribe the substance and form of such assignment f r sublease.

 

Notwithstanding any assignment of this Lease, or the subletting of the Premises,
or any portion thereof, Tenant shall continue to be fully liable for the
performance of the terms, conditions and covenants of this Lease, including, but
not limited to, the payment of Rent and Additional Rent This- continuing
liability shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, discharged, diminished,
reduced or in any other way affected by; (a) any amendment or modification of,
or supplement to, this Lease or any further assignment or transfer thereof or
any further sublease pertaining thereto; or (b) any action taken or not taken by
Landlord against any assignee or subtenants; or (c) any agreement which modifies
any of the rights or obligations of the parties (or their respective successors)
under this Lease; or (d) any agreement which extends the time within which an
obligation under this Lease is to be performed; or (e) any waiver of the
performance of an obligation required under this Lease; or (f) any failure to
enforce any of the obligations set forth in this Lease. Consent by Landlord to
one or more assignments or sublettings shall not operate as a waiver of
Landlord’s rights as to any subsequent assignments or sublettings. Landlord
shall have the additional option, which shall be exercised by providing Tenant
with written notice, of terminating Tenant’s rights and obligations under this
Lease rather than permitting any assignment or subletting by Tenant, any
statement or implication in this Lease or at law to the contrary
notwithstanding.

 

If Landlord permits any assignment or subletting by Tenant and if the monies (no
matter how characterized) received as a result of such assignment or subletting
[when compared to the monies still payable by Tenant to Landlord] should be
greater than would have been received hereunder had not Landlord permitted such
assignment or subletting, then the excess shall be payable by Tenant to
Landlord, it being the parties’ intention that Landlord, and not Tenant, in
consideration for Landlord’s permitting such assignment or subletting, shall be
the party to receive any profit from any such assignment or subletting. If there
are one or more assignments

 

5

--------------------------------------------------------------------------------


 

or sublettings by Tenant to which Landlord consents, then any and all extension
options to be exercised subsequent to the date of such assignment or subletting
and all options to lease additional space in the Building to be exercised
subsequent to the date of such assignment or subletting are absolutely waived
and terminated at Landlord’s sole discretion. In the event of the transfer and
assignment by Landlord of its interest in this Lease and/or sale of the Building
containing the Premises, either of which it may do at its sole option, Landlord
shall thereby be released from any further obligations hereunder, and Tenant
agrees to look solely to such successor in interest of Landlord for performance
of such obligations. The provisions of Item 35 hereafter dealing with “Notices”
shall be amended to provide the correct names and addresses of the assignee or
subtenant. If Tenant is a partnership or corporation whose stock is not
regularly traded on a bona fide public exchange, and if any transfer, sale,
pledge or other disposition of a partnership interest or the common stock shall
occur which changes the power to vote the majority of interest in the
partnership or of the outstanding capital stock of the company, such action
shall be considered an assignment under the terms of this Lease. Any breach of
this Item 6 by Tenant will constitute an automatic default under the terms of
this Lease, per Item 19 hereof.

 

7.             ACCESS TO THE PREMISES.  Landlord or its authorized agent or
agents shall have the right to enter upon the Premises at all reasonable times
for the purposes of inspecting the same, preventing waste, making such repairs
as Landlord may consider necessary (but without any obligation to do so except
as expressly provided for herein), and showing the Premises to prospective
Tenants, mortgagees and/or purchasers. If during the last month of the Term,
Tenant shall have removed all or substantially all of Tenant’s property
therefrom, Landlord may immediately enter and alter, renovate and redecorate the
Premises without elimination or abatement of Rent or Additional Rent or
incurring liability to Tenant for any compensation or offsets in Rent or
Additional Rent and charges owed and such acts shall have no effect upon this
Lease.

 

8.             LANDLORD’S SERVICES.  Landlord shall, at its expense, furnish the
Premises with (i) electricity subject to Item (ii) heat and air conditioning
during reasonable and usual business hours (exclusive of Saturday afternoons,
Sundays and nationally-recognized holidays) reasonably required for the
occupation of the Premises, such heat and air-conditioning to be provided by
utilizing the existing Building systems, it being expressly understood and
agreed by the parties that Landlord specifically shall not be liable for any
losses or damages of any nature whatsoever incurred by Tenant due to any failure
of the equipment to function properly, or while it is being repaired, or due to
any governmental laws, regulations or restrictions pertaining to the furnishing
or use of such heat and air-conditioning; (iii) elevator service; (iv) lighting
replacement for customary fluorescent lighting provided by-Landlord; (v) toilet
room supplies; (vi) daily janitor service during the time and in the manner that
such janitor service is customarily furnished in first class office Buildings in
the metropolitan area where the Building is located; (vii) water; and (via)
sewerage. The foregoing services are designated “Building Standard”.

 

Tenant will pay $35.00 per hour per floor (this price is subject to change) for
HVAC after normal business hours which are:

Monday through Friday 8:00 a.m. - 6:00 p.m.

Saturday 8:00 a.m. - 12:00 noon.

 

Tenant agrees that Landlord is only responsible for Building Standard
maintenance and Building Standard services. If other, more complete or specialty
services and maintenance (over Building Standard) are required, then Tenant
solely shall be and is responsible for same and for any and all expenses and
costs of any nature whatsoever associated with same. To this end, Tenant is and
shall be solely responsible for any expenses and costs of any nature whatsoever
associated with, among other things, maintaining upgraded Tenant improvements in
the Premises, replacing non-Building Standard lighting fixtures and bulbs in the
Premises, servicing,

 

6

--------------------------------------------------------------------------------


 

operating and maintaining any separate and non-Building Standard HVAC systems
and faculties serving the Premises, etc.

 

Landlord shall not be liable for any damages directly or indirectly or
consequentially resulting from, nor shall any Rent or Additional Rent herein set
forth be reduced or abated by reason of, (1) installation, use, or interruption
of use of any equipment in connection with the furnishing of any of me foregoing
services, or (2) failure to furnish, or delay in furnishing, any such services
when such failure or delay is caused by accident or any condition beyond the
reasonable control of Landlord or by the making of necessary repairs or
improvements to the Premises or to the Building or because of any governmental
laws, regulations or restrictions. The temporary failure to furnish any such
services shall not be construed as an eviction of Tenant or relieve Tenant from
the duty of observing and performing each, every, any and all of the provisions
of this Lease.

 

9.             ELECTRICAL OVERLOAD; STRUCTURAL OVERLOAD.

 

(A)          Tenant’s use of electrical services furnished by Landlord shall be
subject to the following:

 

(1)           Tenant’s electrical equipment shall be restricted to that
equipment which individually does not have a rated capacity greater than .5
kilowatts per hour and/or require voltage other than 120/208 volts, single
phase. Collectively, Tenant’s equipment shall not have an electrical design load
greater than an average of five (5) watts per square foot (including overhead
lighting).

 

(2)           Tenant’s overhead lighting shall not have a design load greater
than an average of two (2) watts per square foot

 

(3)           If Tenant’s consumption of electrical services exceeds either the
rated capacities and/or design loads as per subsections (1) and (2) above, then
Tenant shall remove such equipment and/or lighting to achieve compliance within
ten (10) days after receiving notice from Landlord. Or upon receiving Landlord’s
prior written approval, such equipment and/or lighting may remain in the
Premises, subject to the following:

 

(a)           Tenant shall pay for all costs of installations and maintenance of
submeter, wiring, air-conditioning and other items required by Landlord, in
Landlord’s discretion, to accommodate Tenant’s excess design loads and
capacities;

(b)           Tenant shall pay to Landlord, upon demand, the cost of the excess
demand and consumption of electrical service at rates determined by Landlord
which shall be in accordance with any applicable laws; and

(c)           Landlord may, at its option, upon not less than thirty (30) days’
prior written notice to Tenant, discontinue the availability of such
extraordinary utility service. If Landlord gives any such notice, Tenant will
contract directly with the public utility for the supplying of such utility
service to the Premises.

 

(B)           Tenant shall not place a load upon any floor of the Premises
exceeding 50 pounds per square foot, which such floor was designed to carry and
which may be allowed by law. Landlord reserves the right to prescribe the weight
and position of all heavy equipment and similar items, and to prescribe the
reinforcing necessary, if any, which in the opinion of Landlord may be required
under the circumstances, such reinforcing to be at Tenant’s pre-paid expense.

 

10.           PARKING AREAS.  Landlord shall keep and maintain in good condition
parking areas that may be provided. Landlord reserves the right to control the
method, manner and time of parking in parking spaces. Landlord shall not be
responsible at all, any statement or implication elsewhere in this Lease to the
contrary notwithstanding, for the security of the parking areas provided
pursuant to this Lease. Any and all parking charges payable by Tenant, whether
to

 

7

--------------------------------------------------------------------------------


 

Landlord or to Landlord’s designate(s), shall be Additional Rent; furthermore,
if Tenant fails to pay duly, fully and timely such parking charges, Landlord [or
its designate(s)] may discontinue, without notice to Tenant (or anyone else),
the availability of ((he parking space(s) the subject of such parking charges,
no matter by whom such parking spaces are or were. being utilized or are in the
future to be utilized, anything to the contrary elsewhere in this Lease
notwithstanding.

 

11.           LEASEHOLD IMPROVEMENTS.  The Premises are rented “as is”, without
any additional services or improvements to be rendered by Landlord, other than
those services described in Item 8 and such other services or improvements as
may be described in Exhibit “B” attached hereto and expressly made a part
hereof. If Landlord is to additionally alter, remodel, improve, or do any
physical act or thing to the space as presently constituted or as described in
Exhibit “B”, same shall be at the sole expense of Tenant and shall be affected
only by a “Work Order” signed by the parties.  In the absence of a “Work Order”
signed by the parties, Landlord is under no obligation to make any such
alteration, remodeling or improvement or do any physical act or thing to the
space.

 

Any and all extraordinary (as so determined by Landlord at its sole discretion)
expenses and costs of any nature whatsoever attributable to the installation,
maintenance and/or removal of telephone equipment, computer equipment and the
like shall be borne solely by Tenant.

 

12.           REPAIRS AND MAINTENANCE .  Landlord will, at its own cost and
expense, except as may be provided elsewhere herein, make necessary repairs of
damage to the Building corridors, lobby, structural members of the Building, and
equipment used to provide the Building Standard services referred to in Item 8,
unless any such damage is caused by acts or omissions of Tenant, its agents
customers, employees, principals, contractors, consultants, assigns, subtenants
or invitees, in which event Tenant will bear the cost of such repairs. Tenant
will allow no maintenance or repairs to be done in, on, to or about the Premises
other than by a licensed contractor (such term to include all degrees and levels
of subcontractors) approved by Landlord in writing prior to any such maintenance
or repairs being undertaken.   Landlord shall be entitled to require such
contractor to be bonded and insured in such amounts and with such companies as
Landlord may in its discretion prescribe. Tenant will not injure the Premises or
the Building but will maintain the Premises in a clean, attractive, condition
and in good repair, except as to damage to be repaired by Landlord as provided
above. Upon termination of this Lease, Tenant will surrender and deliver the
Premises to Landlord in the same condition in which they existed at the
commencement of this Lease, excepting only ordinary wear and tear and damage
arising from any cause not required to be repaired by Tenant, or Landlord
approved alterations and improvements. This Item 12 shall not apply in the case
of damage or destruction by fire or other casualty which is covered by insurance
maintained by Landlord on the Building (as to which Item 15 hereof shall apply)
or damage resulting from an Eminent Domain taking (as to which Item 17 hereof
shall apply).

 

13.           ALTERATIONS AND IMPROVEMENTS.  Tenant absolutely shall not make
any alterations, additions or improvements to or in the Building outside the
Premises. Furthermore, Tenant shall make no alterations or improvements
(including additions) to or in the Premises without the prior written approval
of Landlord, unless in each instance and for each such alteration or
improvement, Landlord or a contractor approved by Landlord is hired to do such
alterations or improvement. Such approval shall not be unreasonably withheld in
the case of alterations or improvements to the interior of the Premises if such
alterations or improvements are normal for the use described in Item 1(d) of
this Lease, do not adversely affect utility of the Premises for future Tenants,
do not alter the exterior of the Building, and are accompanied by insurance
satisfactory to Landlord and by prepayment or bond provisions or waivers by the
contractor in form satisfactory to Landlord sufficient to protect the Building
from claims of lien of any sort; otherwise, such approval may be withheld for
any reason whatsoever. Furthermore, such alterations or improvements absolutely
shall not affect the mechanical, plumbing, electrical and HVAC systems in the
Premises or the Building and shall not be of a structural nature.

 

8

--------------------------------------------------------------------------------


 

Tenant shall conduct its work in such a manner as to maintain harmonious labor
relations and as not to interfere with the operation of the Building and shall,
prior to the commencement of the work, submit to Landlord copies of all
necessary permits. Landlord reserves the right to have final approval of the
contractors hired by Tenant. All such contractors hired by Tenant shall be, at
levels and coverage’s prescribed by Landlord, licenses, bonded and insured, and
Landlord may require evidence of same, which Tenant agrees to secure and provide
Landlord prior to the commencement of any work by such contractors. All
alterations or improvements, whether temporary or permanent in character, made
in or upon the Premises, either by Landlord or Tenant, shall be Landlord’s
properly and at the end of the term hereof shall remain in or upon the Premises
without compensation to Tenant. If, however, Landlord shall request in writing,
Tenant will, prior to expiration or earlier termination of this Lease, remove
any and all alterations, and improvements placed or installed by Tenant in the
Premises, and will repair any damage caused by such removal. All of Tenant’s
furniture, movable trade fixtures and equipment not attached to the Building may
be removed by Tenant at the expiration of this Lease, if Tenant so elects, and
shall be so removed, if required by Landlord, and, if not so removed, shall, at
the option of Landlord, become the property of Landlord. To the extent Tenant
makes any alterations or improvements and/or to the extent Landlord on behalf of
Tenant under an “Extra Work Agreement” makes such alterations or improvements,
and as a result thereof it can be determined that thereupon was caused an
increase in real estate taxes or insurance premiums, then Tenant shall be
responsible for reimbursing Landlord for such increases as Landlord may pay.

 

14.           INDEMNITY.  Landlord shall not be liable for, and Tenant will
indemnify and save Landlord (and Landlord’s officers, principals, agents,
employees and insurers) harmless of and from, each, every, and all fines, suits,
damages, claims, demands, losses and actions (including attorney’s fees) for any
injury to person or damage to or loss of property on or about the Premises and
Building caused by the negligence or misconduct or breach of this Lease by
Tenant, its employees, agents, principals, contractors, consultants, assigns,
subtenants, invitees or by any other person entering the Premises or the
Building under express or implied invitation of Tenant, or arising out of
Tenant’s use of the Premises. Landlord absolutely shall not be liable or
responsible for any loss or damage to any property or the death or injury to any
person occasioned by theft, crime (of any nature whatsoever), fire, act of God,
public enemy, injunction, riot, strike, insurrection, war, court order,
requisition of governmental body or authority, by other Tenants of the Building
or by any other matter beyond the absolute control of Landlord, or for any
injury or damage or inconvenience which may arise through repair or alteration
of any part of the Building, or failure to make repairs, or from any cause
whatsoever except Landlord’s negligence or intentional act. It is specifically
understood and agreed that there shall be no personal liability on Landlord (nor
on Landlord’s officers, principals, agents and employees) with respect to any of
the covenants, conditions or provisions of this Lease; in me event of a breach
or default by Landlord of any of its obligations under this Lease, Tenant shall
look solely to the equity of Landlord in the Building for the satisfaction of
any and all of Tenant’s right and remedies.

 

15.           DAMAGE BY FIRE OR THE ELEMENTS.  In the event that the Building is
totally destroyed by fire, tornado or other casualty, or in the event the
Premises or Building is so damaged that, within Landlord’s discretion,
rebuilding or repairs cannot be completed within one hundred eighty (180) days
after the date of such damage, Landlord, within sixty (60) days of the casualty,
shall give Tenant written notice of the estimated time for completion or of
Landlord’s intent not to repair. In such event, either Landlord or Tenant may,
at its option, by written notice to the other given not more than thirty (30)
days after the date of such fire or other casualty, terminate this Lease. In
such event, the Rent and Additional Rent shall be abated during the unexpired
portion of this Lease effective with the date of such fire or other casualty.

 

In the event the Building or the Premises are damaged by fire, tornado, or other
casualty covered by Landlord’s insurance but only to such extent that rebuilding
or repairs can be completed within one hundred eighty (180) days after the date
of such damage, or if the damage should be more serious but neither Landlord nor
Tenant elects to terminate this Lease, then

 

9

--------------------------------------------------------------------------------


 

Landlord shall, within thirty (30) days after the date of such damage or such
election, commence to rebuild or repair the Building and/or the Premises and
shall proceed with reasonable diligence to restore the Building and/or the
Premises to substantially the same condition in which it/they was/were
immediately prior to the happening of the casualty, except that Landlord shall
not be required to rebuild, repair or replace any part of the furniture,
equipment, fixtures and other improvements which may have been placed by Tenant
or other Tenants or occupants within the Building or Premises. Landlord shall,
unless such damage is deemed by Landlord to be the result of the negligence or
willful misconduct of Tenant or Tenant’s employees, agents, principals,
contractors, consultants, assigns, subtenants or invitees, allow Tenant a fair
diminution of Rent and Additional Rent during the time of such rebuilding or
repairs. In the event any mortgagee, or the holder of any deed of trust,
security agreement or mortgage on the Building, requires that the insurance
proceeds be used to retire the mortgage debt, Landlord shall have no obligation
to rebuild and this Lease shall terminate upon notice to Tenant. Any insurance
which may be carried by Landlord or by Tenant against loss or damage to the
Premises or its contents shall be for the sole benefit of the party carrying
such insurance and under its sole control.

 

16.           BUILDINGS RULES AND REGULATIONS.  Tenant shall faithfully observe
and comply with the Rules and Regulations printed on or annexed to (and
expressly made a part of) this Lease and all reasonable modifications of and
additions thereto from time to time put into effect by Landlord. Landlord shall
not be responsible to Tenant for the nonperformance of any of said Rules and
Regulations by any other Tenant, occupant, invitee or visitor of the Building.
Tenant shall and does hereby have an affirmative obligation (to include
indemnification of Landlord, per Item 14 hereof) to notify its agents,
employees, principals, assigns, subtenants and invitees of the contents of such
Rules and Regulations and of this Lease and to assure their compliance
therewith.

 

17.         EMINENT DOMAIN.  If the whole or a portion of the Building is taken
for any public or quasi- public use under any statute or by right of Eminent
Domain or private purchase in lieu thereof, then at Landlord’s option, but not
otherwise, this Lease, the Term hereby demised and each, every, any and all
rights of Tenant hereunder shall immediately cease and terminate and the Rent
and Additional Rent shall be adjusted as of the date of such termination. Tenant
shall be entitled to no part of the award made for such condemnation (or other
taking) or the purchase price thereof. Nevertheless, anything to the contrary
notwithstanding, likewise at Landlord’s option, but not otherwise, if the
Premises are unaffected by such condemnation (or other taking), then this Lease
and each and every one of its provisions shall continue in full force and effect
Should by Eminent Domain the Tenants Premises be made unusable and or unable to
be occupied then the Tenant shall have the right to terminate this Lease
Agreement.

 

18.           SIGNS AND ADVERTISING.  Without the prior written approval of
Landlord, which may be withheld at Landlord’s discretion, Tenant shall not
permit the painting or display of any signs, placard, lettering, or advertising
material of any kind on or near the exterior of the Premises or the Building.
Notwithstanding the foregoing, Tenant may, with Landlord’s prior approval,
display Tenant’s name on or near the entrance to the Premises, in a
Building-standard manner prescribed by Landlord.

 

19.           TENANT’S DEFAULT.  The happening, of any one or more of the
following events, shall constitute a default hereunder:

 

a)     Tenant’s failure to pay the Rent, Additional Rent, or any other sums (no
matter how characterized) payable hereunder for a period of three (3) days after
written notice by Landlord;

 

b)    Tenant’s failure to observe, keep or perform any of the other terms,
covenants, agreements or conditions of this Lease or in the Building Rules and
Regulations for a period of ten (10) days after written notice by Landlord;

 

10

--------------------------------------------------------------------------------


 

c)     The insolvency of Tenant;

 

d)     Tenant’s making an assignment for the benefit of creditors;

 

e)     A receiver or trustee being appointed for Tenant or a substantial portion
of Tenant’s assets;

 

f)      Tenant’s voluntarily petitioning for relief under, or otherwise seeking
the benefit of, any bankruptcy, reorganization, arrangement or insolvency law;

 

g)     Tenant’s deserting, vacating or abandoning any portion of the Premises or
attempting to mortgage, pledge or otherwise encumber-in any way its interest
hereunder;

 

h)     Tenant’s interest under this Lease being sold under execution or other
legal process;

 

i)      Tenant’s interest under this Lease being affected, modified or altered
by any unauthorized assignment or subletting or by operation of law;

 

j)      Any of the goods or chattels of Tenant used in, or incident to, the
operation of Tenant’s business at, from or in the Premises being seized,
sequestered, or impounded by virtue of, or under authority of, any legal
proceeding;

 

k)     If Tenant shall be late in the payment of any sums due hereunder as rent
or additional rent three (3) times in any twelve month period;

 

l)      Tenant’s failure to operate continuously during normal business hours
from the Premises in a fully-staffed, fully-equipped manner and/or as
contemplated by Item 1(d) of this Lease; or

 

m)    Tenant’s failure to take occupancy of the Premises when same is tendered
by Landlord to Tenant; or

 

n)     Any attempted assignment or submitting of this Lease without Landlord’s
written consent.

 

In the event of any of the foregoing happenings, Landlord, as its election, may
exercise any one or more of the following options, the exercise of any of which
shall not be deemed to preclude the exercise of any others herein listed or
otherwise provided or permitted by statute or general law at the same time or in
subsequent times or actions (all of which are cumulative):

 

1.     Terminate Tenant’s rights to possession under this Lease and re-enter and
retake possession of the Premises and relet or attempt to relet the Premises on
behalf of Tenant at such rent and under such terms and conditions as Landlord
may deem best under the circumstances for the purpose of reducing Tenant’s
liability. Landlord shall not be deemed to have thereby accepted a surrender of
the Premises, and Tenant shall remain rally liable for any and all Rent,
Additional Rent, or other sums (no matter how characterized) due under this
Lease and for all damages suffered by Landlord because of Tenant’s breach of any
of the covenants of this Lease.

 

2.     Declare this Lease to be terminated and ended, and re-enter upon and take
possession of the Premises whereupon all right, title and interest of Tenant in
the Premises shall end.

 

11

--------------------------------------------------------------------------------


 

3.     Accelerate and declare the entire remaining unpaid Rent and Additional
Rent for the balance of this Lease to be immediately due and payable forthwith,
and may at once, take legal action to recover and collect the same

 

No re-entry or retaking possession of the Premises by Landlord shall be
construed as an election on its part to terminate this Lease, unless a specific
written notice of such intention is given to Tenant, nor shall pursuit of any
remedy herein provided constitute a forfeiture or waiver of any Rent, Additional
Rent or other monies due to Landlord hereunder or of any damages accruing to
Landlord by reason of the violations of any of the terms, provisions and
covenants herein contained. Landlord’s acceptance of Rent or Additional Rent or
other monies following any event of default hereunder shall not be construed as
Landlord’s waiver of such event of default. No forbearance by Landlord of action
upon any violation or breach of any of the terms, provisions, and covenants
herein contained shall be deemed or construed to constitute a waiver of the
terms, provisions, and covenants herein contained, Forbearance by Landlord to
enforce one or more of the remedies herein provided upon an event of default
shall not be deemed or construed to constitute a waiver of any other violation
or default. Legal actions to recover for loss or damage that Landlord may suffer
by reason of termination of this Lease or the deficiency from any reletting as
provided for above shall include the expense of repossession or reletting and
any repairs or remodeling undertaken by Landlord following repossession.

 

THE PARTIES HERETO SHALL, AND THEY HEREBY DO, WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER ON ACCOUNT OF ANY MATTERS WHATSOEVER ARISING OUT OF, OR IN ANY WAY
CONNECTED, WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES AND/OR BUILDING, AND/OR CLAM OF LOSS, INJURY OR
DAMAGE. THE COVENANTS CONTAINED HEREIN ARE INDEPENDENT. In the event Landlord
commences any proceeding to enforce this Lease or the Landlord/Tenant
relationship between the parties or for nonpayment of Rent, Additional Rent or
other monies due Landlord from Tenant under this Lease, Tenant will not
interpose any counterclaim of whatever nature or description in any such
proceedings. In the event Tenant must, because of applicable court rules,
interpose any counterclaim or other claim against Landlord in such proceedings,
Landlord and Tenant covenant and agree that, in addition to any other lawful
remedy of Landlord, upon motion of Landlord, such counterclaim or other claim
asserted by Tenant shall be severed out of the proceedings instituted by
Landlord (and, if necessary, transferred to a court of different jurisdiction),
and the proceedings instituted by Landlord may proceed to final judgment
separately and apart from and without consolidation with or reference to the
status of each counterclaim or any other claim asserted by Tenant.

 

The parties hereto agree that any and all suits for any and every breach of this
Lease shall be instituted and maintained only in those courts of competent
jurisdiction in the county or municipality in which the Building is located and
Tenant, hereby submits to the jurisdiction of Florida courts. In the event of
litigation by and between the parties [or their respective successor(s)] to
enforce the terms and provisions of this Lease, the prevailing party shall be
entitled to recover from the non-prevailing party the prevailing party’s
reasonable attorney’s fees and court costs, all through final appeal.

 

Time is of the essence of this Lease; and in case Tenant shall fail to perform
the covenants and obligations on its part to be performed at the time fixed for
the performance of such respective covenants and obligations by the provisions
of this Lease, Landlord may declare Tenant to be in default of such Lease.

 

20.           CONTRACTUAL LANDLORD’S LIEN.  Landlord shall have, at all times, a
valid security interest to secure payment of all Rent, Additional Rent and other
sums of money

 

12

--------------------------------------------------------------------------------


 

becoming due hereunder from Tenant, and to secure payment of any damages or loss
which Landlord may suffer by reason of the breach by Tenant of any covenant,
agreement or condition contained herein, upon all goods, wares, equipment,
fixtures, furniture, improvements and other personal property or Tenant
presently or which may hereinafter be situated in the Premises, and all proceeds
therefrom, and such property shall not be removed therefrom without consent of
Landlord until all arrearages in Rent and Additional Rent as well as any and all
other sums of money then due to Landlord hereunder, shall first have been paid
and discharged and all of he covenants, agreements, and conditions hereof have
been fully complied with and performed by Tenant. In consideration of this
Lease, upon the occurrence of an event of default by Tenant, Landlord may, in
addition to any other remedies provided herein, enter upon the Premises and take
possession of any and all goods, wares, equipment, fixtures, furniture,
improvements, and other personal property of Tenant situated on or in the
Premises, without liability for trespass or conversion, and sell the same at
public or private sale, with or without having such property at the sale, after
giving Tenant reasonable notice of the time and place of any public sale or of
the time after which any private sale is to be made, at which sale Landlord or
its assigns may purchase unless otherwise prohibited by law. Unless otherwise
provided by law, and without intending to exclude any other manner of giving
Tenant reasonable notice, the requirement of reasonable notice shall be met if
such notice is given in the manner prescribed in Item 35 dealing with “Notices”
in this Lease at least five (5) days before the time of sale. The proceeds from
any such disposition, less any and all expenses connected with the taking of
possession, holding and selling of the property (including reasonable attorney’s
fees and other expenses), shall be applied as a credit against the indebtedness
secured by the security interest granted in this Item 20. Any surplus shall be
paid to Tenant or as otherwise required by law, and Tenant shall pay any
deficiencies forthwith. Upon request by Landlord, Tenant agrees to execute and
deliver to Landlord a financing statement in form sufficient to perfect the
security interest oaf Landlord in the aforementioned property and proceeds
thereof under the provisions of the Uniform Commercial Code then in force in the
State of Florida.

 

21.           SUBORDINATION.  In consideration of the execution of this Lease by
Landlord, Tenant accepts this Lease subject to any deeds of conveyance and any
deeds of trust, master leases, security interests or mortgages and all renewals,
modifications, extensions, spreads, consolidations and replacements of the
foregoing which might now or hereafter constitute a lien upon the Building (or
the land upon which it is situated) or improvements therein or thereon or upon
the Premises and to zoning ordinances and other Building and fire ordinances and
governmental regulations relating to the use of the property (hereinafter
collectively referred to as a “superior interest”. Although no instrument or act
on the part of Tenant shall be necessary to effectuate such subordination,
Tenant shall, nevertheless, for the purpose of confirmation, at any time
hereafter, on demand in the form(s) prescribed by Landlord, execute any
instruments, estoppel certificates, releases or other documents that may be
requested or required by any purchaser or any holder of any superior interest
for the purpose of subjecting and subordinating this Lease to such deed of
conveyance or to the lien of any such deed of trust, master lease, security
interest, mortgage, or superior interest. Tenant hereby appoints Landlord
attorney-in-fact, irrevocably, to execute and deliver any such instrument or
document for Tenant should Tenant fail or refuse to do so.

 

13

--------------------------------------------------------------------------------


 

22.           QUIET ENJOYMENT. Provided Tenant has fully, duly and timely
performed all of the terms, covenants, agreements and conditions of this Lease
on its part to be performed, including the payment of Rent, Additional Rent and
all other sums due hereunder, Tenant shall peaceably and quietly hold and enjoy
the Premises, except as described in Item 21 above, against Landlord and all
persons claiming by, through or under Landlord, for the Term (as may be
extended) herein described, subject to me provisions and conditions of this
Lease.

 

23.           SECURITY DEPOSIT.  Upon Tenant’s execution of this Lease, Tenant
shall pay a security deposit of five thousand nine hundred ten dollars and
forty-two cents ($5,910.42) (which equates to the amount of the last month’s
rent) for the performance by Tenant of all the terms, covenants and conditions
of this Lease upon Tenant’s part to be performed. Unless required to do so by
law, Landlord shall have no obligation to segregate such security deposit from
any other funds of Landlord, and interest earned on such security deposit, if
any, shall belong to Landlord.   Security deposits shall not be considered
advance payments of Rent or a measure of Landlord’s damages, in the case of a
default by Tenant. The security deposit shall be returned to Tenant within
thirty (30) days after the Expiration Date, provided Tenant has fully performed
its obligations hereunder. Regardless of any permitted assignment of this Lease
by Tenant, Landlord may return the security deposit to the original Tenant in
the absence of evidence satisfactory to Landlord of an assignment of the right
to receive the security deposit or the balance thereof, which shall satisfy in
full Landlord’s obligation to return the security deposit. Landlord shall have
the right to apply any part of said security deposit to cure any default of
Tenant and if Landlord does so, Tenant shall upon demand deposit with the
Landlord the amount so applied so that Landlord shall have the full security
deposit on deposit at all times during the Term of this Lease. In the event of a
sale or lease of the Building subject to this Lease, Landlord shall transfer the
security deposit to the Purchaser or lessee, and Landlord shall thereupon be
released from all liability for the return of such security deposit and Tenant
shall look solely to the successor Landlord for the return of the security
deposit. This provision shall apply to every transfer or assignment made of the
security deposit to a successor Landlord. The security deposit shall not be
assigned or encumbered by Tenant without the prior written consent of Landlord
and any such unapproved assignment or encumbrance shall be void.

 

24.           MECHANIC’S LIENS.  Tenant is prohibited from making, and agrees
not to make, alterations in the Premises, except as permitted by Item 13, and
Tenant shall not permit any mechanic’s lien or liens to be placed upon the
Premises or the Building or improvements thereon during the Term (as may be
extended) hereof caused by or resulting from any work performed, materials
furnished or obligation incurred by or at the request of Tenant, and in the case
of the filing of any such lien, Tenant will promptly pay or statutorily bond
same. If default in payment or statutory bonding thereof shall continue for ten
(10) days after written notice thereof from Landlord to Tenant, Landlord shall
have the right and privilege, at Landlord’s option, of paying the same or any
portion thereof without inquiry as to the validity thereof, and any amounts so
paid, including expenses, interest, and attorney’s fees, shall be so much
additional indebtedness hereunder due from Tenant to Landlord and shall be
repaid to Landlord immediately on rendition of a bill therefor, together with
interest per annum at the maximum rate permitted by law until repaid, and if not
so paid within ten (10) days of the rendition of such bill, shall constitute
default under Item 19 hereof.

 

The interest of Landlord shall not be subject to liens for improvements made by
Tenant in or to the Premises or the Building. Tenant shall notify every
contractor making such improvements of the provision set forth in the
immediately preceding sentence of this paragraph. The parties agree, should
Landlord so request, to execute, acknowledge and deliver without charge to the
other a Memorandum of Lease in recordable form containing a confirmation that
the interest of Landlord (as well as those parties holding interests superior
to, or inferior to, Landlord) shall not be subject to liens for improvements
made by Tenant to the Premises or the Building.

 

14

--------------------------------------------------------------------------------


 

25.           FORCE MAJEURE.  Whenever a period of time is herein prescribed for
action to be taken by Landlord, Landlord shall not be liable or responsible for,
and there shall be excluded from the computation for any such period of time,
any delays due to strikes, riots, acts of God, shortages of labor or material,
theft, crime, fire, public enemy, injunction, insurrection, court order,
requisition of governmental body or authority, war, governmental laws,
regulations or restrictions or any other causes of any kind whatsoever which are
beyond the absolute control of Landlord.

 

26.           SEVERABILITY.  If any clause or provision of this Lease is
illegal, invalid or unenforceable under present or future laws effective during
the Term (as may be extended) of this Lease, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby.

 

27.           HOLDING OVER.  The failure of Tenant to surrender the Premises on
the date provided herein for the expiration of the Term (as may have been
theretofore extended) of this Lease (or at the time this Lease may be terminated
otherwise by Landlord), and the subsequent holding over by Tenant, with or
without the consent of Landlord, shall result in the creation of a tenancy at
will at double the Rent payable at the time of the date provided herein for the
expiration of this Lease or at the time this Lease may be terminated otherwise
by Landlord. This provision does not give Tenant any right to hold over at the
expiration of the Term (as may have been heretofore extended) of this Lease, and
shall not be deemed, the parties agree, to be a renewal of the Lease Term (as
may have been heretofore extended), either by operation of law or otherwise.

 

28.           RELOCATION.  If the premises consist of less than two thousand
five hundred (2,500) square feet, Landlord may at any time during the Term (as
may be extended) of this Lease relocate Tenant and substitute for the Premises
other space (which would then become the “Premises” for the purpose of this
Lease) in the Building. The parties expressly agree that Landlord shall pay the
reasonable physical moving costs of such relocation, but shall not be
responsible for any other losses, expenses, costs, damage or injuries of any
nature whatsoever. Tenant’s new space shall be comparable to the Premises hereby
leased. Tenant shall relocate within thirty (30) days (or such additional time
as Landlord may direct) of Landlord’s written notice to Tenant that Tenant do
so, Tenant’s failure to relocate timely shall be a Default (see Item 19 of this
Lease), no curative notice of any nature (after the expiration of such 30 day or
additional period) to be due Tenant from Landlord. Upon such a Default by
Tenant, Landlord shall have all the rights and remedies described in said Item
19.

 

29.           RENT SEPARATE COVENANT.  Tenant shall not for any reason withhold
or reduce Tenant’s required payments of Rent, Additional Rent and other charges
provided in the Lease, it being expressly understood and agreed contractually by
the parties that the payment of Rent and Additional Rent is a contractual
covenant by Tenant that is independent of the other covenants of the parties
under this Lease.

 

30.           JOINT AND SEVERAL LIABILITY; CHANGE IN BUSINESS FORM.  If two or
more individuals, corporations, partnerships, or other business associations (or
any combination of two or more thereof) shall sign this Lease as Tenant, the
liability of each such individual, corporation, partnership or other business
association to pay Rent and Additional Rent and perform all other obligations
hereunder shall be deemed to be joint and several. In like manner, if Tenant is
a partnership or other business association, the members of which are, by virtue
of statute or general law, subject to personal liability, the liability of each
such member shall be joint and several. Tenant may not and shall not change or
convert its business form and/or composition in any way whatsoever without
Landlord’s prior, written and solely discretionary consent.

 

31.           ABSENCE OF OPTION.  The submission of this Lease for examination
does not constitute a reservation of or option for the Premises, and this Lease
becomes effective only upon execution and delivery thereof by Landlord.

 

15

--------------------------------------------------------------------------------


 

32.           CORPORATE TENANCY.  If Tenant is a corporation, the undersigned
officer of Tenant hereby warrants and certifies to Landlord that Tenant is a
corporation in good standing and is authorized to do business in the State of
Florida. The undersigned officer of Tenant hereby further warrants and certifies
to Landlord that he or she, as such officer, is authorized and empowered to bind
the corporation to the terms of this Lease by his or her signature thereto.
Landlord, before it accepts and delivers this Lease, may require Tenant to
supply it with a certified copy of the corporate resolution authorizing the
execution of this Lease by Tenant. If Tenant is a corporation (other than one
whose shares are regularly and publicly traded on a recognized stock exchange),
Tenant represents that the ownership and power to vote its entire outstanding
capital stock belongs to and is vested in the officer or officers executing this
Lease or members of his, her or their immediate family. If there shall occur any
change in the ownership of and/or power to vote the majority of the outstanding
capital stock of Tenant, whether such change of ownership by sale, assignment,
bequest, inheritance, operation of law or otherwise, without the prior written
discretionary consent of Landlord, then Landlord shall have the option to
terminate this Lease upon thirty (30) days’ written notice to Tenant so stating,
furthermore, Tenant shall have an affirmative obligation to notify immediately
Landlord of any such change.

 

33.           BROKERAGE COMMISSION.  Carter & Associates, L.L.C. d/b/a Carter &
Associates, L.L.C., L.C., a Georgia L.L.C., (“Carter”) has represented Landlord
in connection with this Lease. Carter shall be paid a commission by Landlord
pursuant to the terms of a separate agreement. Tenant warrants that there are no
other claims aside from those stated above for broker’s commissions or finder’s
fees in connection with its execution of this Lease and agrees to indemnify and
save Landlord completely harmless from any liability that may arise from such
claim, including reasonable attorney’s fees.

 

34.           LANDLORD’S DEFAULT.  Landlord shall in no event be charged with
default in the performance of any of its obligations under this Lease unless and
until Landlord shall have failed to perform such obligations within ten (10)
days (or within such additional time as is reasonably required to remedy any
such default) after written notice to Landlord by Tenant properly specifying and
detailing the particulars of wherein and whereby Tenant claims Landlord has
failed to perform any such obligations. If the holder of record of the first
mortgage covering the Premises shall have given prior written notice to Tenant
that it is the holder of such first mortgage and such notice includes the
address at which notices to such mortgagee are to be sent, then Tenant shall
give such mortgagees notice simultaneously with any notice given to Landlord to
correct any default of Landlord as herein above provided. Such mortgagee shall
have the right within thirty (30) days (or within such additional time as is
reasonably required to correct any such default) after receipt of such notice to
correct or remedy such default before Tenant may take any action under this
Lease by reason of such default. Any notice of default given Landlord by Tenant
shall be null and void unless simultaneous notice has been given by Tenant to
said first mortgagee. It is specifically understood and agreed, anything in this
Lease to the contrary notwithstanding, that there shall be no personal liability
on Landlord (nor on Landlord’s officers, principals, agents and employees) with
respect to any of the covenants, conditions or provisions of this Lease; in the
event of a breach or default by Landlord of any of its obligations under this
Lease; Tenant shall look solely to the equity of Landlord in the Building for
the satisfaction of Tenant’s remedies, and in absolutely no event shall Landlord
be liable for prospective profits or special, indirect, or consequential
damages. Likewise, anything in this Lease to the contrary notwithstanding, in no
event shall Tenant have the right to terminate this Lease as a result of any
default by Landlord, but rather, Tenant’s remedies against Landlord shall be
solely limited to a claim for damages and/or a claim for injunction except for
as provided for in Paragraphs 15 and 17.

 

35.           NOTICES.  Any notice or document required or permitted to be
delivered hereunder shall be deemed to be delivered or given when (a) actually
received or (b) signed for or “refused” as indicated on the postal service
return receipt. Delivery shall and must be by personal delivery or

 

16

--------------------------------------------------------------------------------


 

by United States mail, postage prepaid, certified or registered mail, addressed
to the parties hereto at the respective address set out opposite their names
below, or at such other address as they may hereafter specif6y by written notice
delivered in accordance herewith:

 

LANDLORD:

 

EDGEWORD GENERAL PARTNERSHIP

 

 

c/o Carter & Associates

 

 

1408 North Westshore Boulevard, Suite 512

 

 

Tampa, Florida 33607

 

 

 

TENANT:

 

HR Logic, Inc.

 

 

1408 North Westshore Boulevard, Suite 200

 

 

Tampa, Florida 33607

 

 

 

COPY TO:

 

HR Logic, Inc.

 

 

Attn: Christina Harris

 

 

402 43rd Street

 

 

West Bradenton, Florida 34209

 

36.           INSURANCE.  Tenant shall not conduct or permit to be conducted any
activity, or place any equipment, materials or other items in, on or about the
Premises or the Building, which will in any way increase the rate of fire or
liability or casualty insurance on the Building. Should Tenant fail to comply
with the foregoing covenant on its part to be performed, Tenant shall reimburse
Landlord for such increased amount upon written demand therefor from Landlord,
the same to be considered Additional Rent payable hereunder.

 

Tenant shall, at Tenant’s sole expense, obtain and keep in force at all times
during the Term (as maybe extended) of this Lease comprehensive general
liability insurance, including property damage, on an occurrence basis, with
limits of not less than One Million Dollars ($1,000,000.00) combined Single
limit, insuring Landlord and Tenant against any liability arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto, with Landlord named as an additional insured. The limit of
said insurance shall not, however, limit the liability of Tenant hereunder.
Tenant may carry said insurance under a blanket policy, provided an endorsement
naming Landlord as an additional insured is attached thereto. Tenant shall
furnish Landlord with a Certificate of Insurance, confirming that Landlord has
been named as an additional insured and providing for written notice to Landlord
in the event of any change or termination in the maintenance of such insurance.

 

Tenant shall maintain insurance upon all property in the Premises owned by
Tenant or for which Tenant is legally liable. Tenant shall maintain insurance
against such other perils and in such amounts as Landlord may in writing from
time to time require. The insurance required to be obtained and maintained under
this Lease shall be with a company or companies licensed to issue the relevant
insurance and licensed to do business in the State of Florida. Such insurance
company or companies shall each have a policyholder’s rating of no less that “A”
in the most recent edition of Best’s Insurance Reports. No policy shall be
cancelable or subject to reduction of coverage except after thirty (30) days’
prior written notice to Landlord. All policies of insurance maintained by Tenant
shall be in a form, and shall have a substance, acceptable to Landlord with
satisfactory evidence that all premiums have been paid. Tenant agrees not to

 

17

--------------------------------------------------------------------------------


 

violate or permit to be violated any of the conditions of provisions of the
insurance policies required to be furnished hereunder, and agrees to promptly
notify Landlord of any fire, loss or other casualty. If Tenant fails to procure
and maintain insurance as required hereunder, Landlord may do so, and Tenant
shall, on written demand, as Additional Rent, reimburse Landlord for all monies
expended by Landlord to procure and maintain such insurance within five (5) days
of the receipt of such demand.

 

Tenant hereby waives and releases Landlord of and from any and all liabilities,
claims and losses for which Landlord is or may be held liable to the extent
Tenant receives or is entitled to receive insurance proceeds on account thereof.
.

 

Upon Landlord’s written request for same, Tenant will provide Landlord with
written evidence of Tenant’s compliance with its obligations under this Item 36.

 

37.           RECORDING.  This Lease shall not be recorded without Landlord’s
prior written discretionary consent.

 

38.           STATUTORILY MANDATED NOTIFICATION. As required by F.S. 404.056(8),
Landlord hereby notifies Tenant as follows: “RADON GAS: Radon is a naturally
occurring radioactive gas that, when it has accumulated in a Building in
sufficient quantities, may present health risks to persons who are exposed to it
over time. Levels of radon that exceed federal and state guidelines have been
found in Buildings in Florida. Additional information regarding radon and radon
testing may be obtained from your county public health unit.”

 

39.           NON-DISCLOSURE.  Tenant agrees that it will not divulge or
disclose to third parties the terms, provisions and conditions of this Lease
with the sole exception being to Tenant’s accounting firm. Tenant’s breach of
this Item 39 shall constitute a Default under Item 19 of this Lease, no curative
notice to Tenant from Landlord being required.

 

40.           HAZARDOUS MATERIALS.  Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept or used in
or about the Premises or the Building by Tenant, its agents, principals,
employees, assigns, subtenants, contractors, consultants or invitees without
prior written consent of Landlord, which consent may be withheld for any reason
whatsoever or for no reason at all. If Tenant breaches the obligations stated in
the immediately preceding sentence, or if the presence of Hazardous Material on
the Premises or around the Building caused or permitted by Tenant (or the
aforesaid others) results in contamination of the Premises or the Building or
the surrounding area(s), or if contamination of the Premises or the Building or
the surrounding area(s) by Hazardous Material otherwise occurs for which Tenant
is legally, actually or factually liable or responsible to Landlord (or any
party claiming by, through or under Landlord) for damages, losses, costs or
expenses resulting therefrom, then Tenant shall fully and completely indemnify,
defend and hold harmless Landlord (or any party claiming by, through or under
Landlord) from any and all claims, judgments, damages, penalties, fines, costs,
liabilities or losses [including, without limitation: (i) diminution in the
value of the Premises and/or the Building and/or the land on which title
Building is located and/or any adjoining area(s) which Landlord owns or in which
it holds a property interest; (ii) damages for the loss or restriction on use of
rentable or usable space of any amenity of the Premises, the Building or the
land on which the Building is located; (iii) damages arising from any adverse
impact on marketing of space; and (iv) any sums paid in settlement of claims,
attorney’s fees, consultants’ fees and expert fees] which arise during or after
the Term of this Lease, as may be extended, as a consequence of such
contamination. This indemnification of

 

18

--------------------------------------------------------------------------------


 

Landlord by Tenant includes, without limitations, costs incurred in connection
with any investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any federal, state or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on o£ under the Premises or the Building. Without limiting the
foregoing, if the presence of any Hazardous Material on, under or about the
Premises, the Building or the surrounding area(s) caused or permitted by Tenant
(or the aforesaid others) results in any contamination of the Premises, the
Building or the surrounding area(s), Tenant shall immediately take all actions
at its sole expense as are necessary or appropriate to return the Premises, the
Building and the surrounding area(s) to the condition existing prior to the
introduction of any such Hazardous Material thereto; provided that Landlord’s
prior written discretionary approval of such actions by Tenant shall be first
obtained. The foregoing obligations and responsibilities of Tenant shall survive
the expiration or earlier termination of this Lease.

 

As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material or waste, including, but not limited to, those substances,
materials, and wastes listed in the United States Department of Transportation
Hazardous Materials Table (49 CFR 172.101) or by the Environmental Protection
Agency as hazardous substances (40 CFR Part 302) and amendments thereto, or such
substances, materials and wastes that are or become regulated under any
applicable local, state or federal law. “Hazardous Material” includes any and
all material or substances which are defined as “hazardous waste”, “extremely
hazardous waste” or a “hazardous substance” pursuant to state, federal or local
governmental law. “Hazardous Substance” includes, but is not restricted to
asbestos, polychlorobiphenyls (“PCB’s”) and petroleum. Tenant shall be able to
store and use normal office cleaning materials.

 

Landlord and its agents shall have the right, but not the duty, to inspect the
Premises -at any time and from time to time to determine whether Tenant is
complying with the terms of this Item 40. If Tenant is not in compliance with
this Item 40, Landlord shall have the right to immediately enter upon the
Premises to remedy any contamination caused by Tenant’s failure so to comply,
notwithstanding any other provision of this Lease. Landlord shall use its best
efforts to minimize interference with Tenant’s business, but shall not be liable
for any interference caused thereby.

 

Tenant shall not (either with or without negligence) cause or permit the escape,
disposal or release of any biologically or chemically active or other hazardous
substances, or materials. Tenant shall not allow the storage or use of such
substances or materials in any manner not sanctioned by law of by the highest
standards prevailing in the industry for the storage and use of such substances
or materials, nor allow to be brought into the Project any such materials or
substances except to use in the ordinary course of Tenant’s business, and then
only after written notice is given to Landlord of the identity of such
substances or materials. Without limitation, hazardous substances and materials
shall include those described in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et
seq., any applicable state or local laws and the regulations adopted under these
acts. If any lender or governmental agency shall ever require testing to
ascertain whether or not there has been any release of hazardous materials, then
the reasonable costs thereof shall be reimbursed by Tenant to Landlord upon
demand as additional charges if such requirement applies to the Premises. In
addition, Tenant shall execute affidavits, representations and the like from
time to time at Landlord’s request concerning Tenant’s best knowledge and belief
regarding the presence of hazardous substances or materials on the Premises. In
all events, Tenant shall indemnify Landlord in the manner elsewhere provided in
this lease from any release of hazardous materials on the Premises occurring
while Tenant is in possession, or elsewhere if caused by Tenant or persons
acting under Tenant. The within covenants shall survive the expiration or
earlier termination of the lease term.

 

19

--------------------------------------------------------------------------------


 

Any non-compliance by Tenant with its duties, responsibilities and obligations
under this Item 40 shall be an “automatic” (no notice of any nature from
Landlord to Tenant being required) default of this Lease (see Item 19).

 

41.           NOTICE TO OWNERS, PROSPECTIVE TENANTS AND BUYERS OF REAL PROPERTY
REGARDING “THE AMERICANS WITH DISABILITIES ACT”.  Please be advised that a
Tenant of real property may be subject to the Americans With Disabilities Act
(the ADA), a Federal law codified at 42 USC Section 12101 et seq. Among other
requirements of the ADA that could apply to your property, Title III of the ADA
requires Tenants of “public accommodations” to remove barriers to allow access
by disabled persons and provide auxiliary aids and services for hearing, vision
or speech impaired persons by January 26, 1992. The regulations under Title III
of the ADA are codified at 28 CFR Part 36.

 

We recommend that you and your attorney review the ADA and the regulations, and,
if appropriate, your lease, to determine if this law could apply to you, and the
nature of the requirements. These are legal issues. You are responsible for
conducting your own independent investigation of these issues. The Landlord
cannot give you legal advice on these issues.

 

42.           AMENDMENTS.  This Lease contains the entire agreement between the
parties hereto and may not be altered, changed or amended, except by written
instrument signed by both parties hereto. No provision of this Lease shall be
deemed to have been waived by Landlord unless such waiver is in writing signed
by Landlord and addressed to Tenant, nor shall any custom or practice which may
grow up between the parties in the administration of the provisions hereof be
construed to waive or lessen the right of Landlord to insist upon the
performance by Tenant in strict accordance with the terms hereof. The terms,
provisions, covenants, and conditions contained in this Lease shall apply to,
inure or the benefit of, and be binding upon the parties hereto, and upon their
respective successors in interest and legal representative, except as otherwise
herein expressly provided,

 

The parties each acknowledge that they have thoroughly read and understand this
Lease (to include its Exhibits and attachments) in its entirety, that they are
completely familiar with each, every, any and all of the terms, covenants,
provisions and conditions set forth therein, and mat there are no other
representations, promises, covenants, assurances, conditions, statements,
understandings, warranties or agreements (collectively, “Representations”)
concerning this Lease which do not appear in writing therein. This Lease
supersedes and revokes all previous negotiations, arrangements, letters of
intent, offers to lease, lease proposals, brochures, Representations, and
information or data conveyed, whether oral or in writing, between the parties
and/or their respective representatives or any other person(s) purporting to
represent either Landlord or Tenant. Each party acknowledges that it has not
been induced to enter into this Lease by any Representations not expressly set
forth herein. The parties further acknowledge that the terms and provisions
contained within this Lease have been fully, freely and fairly negotiated by and
between them.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, either for themselves or by and through their
undersigned, duly authorized representatives, have executed this Lease for the
purpose therein expressed.

 

Signed, sealed and delivered

in the presence of:

 

 

 

 

 

TENANT:

 

 

 

HR LOGIC, INC.

 

 

 

 

 

By:

 

 

By:

/s/ Joseph Bello

 

Witness 1 as to Lessor

 

Name:

Joseph Bello

 

 

Title:

Chief Operating Officer

By:

 

 

 

 

 

Witness 2 as to Lessor

 

 

 

 

 

LANDLORD

EDGEWOOD GENERAL PARTNERSHIP

 

 

 

 

By:

 

 

By:

/s/  David Henry Simon

 

Witness 1 as to Landlord

 

Name:

David Henry Simon

 

 

Title:

President, Daper Tampa, Inc., a General

By:

 

 

 

Partner of Edgewater General Partnership

 

Witness 2 as to Landlord

 

 

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

PREMISES

 

EXHIBIT B

LANDLORD’S WORK

 

EXHIBIT C

BUILDING RULES AND REGULATIONS

 

EXHIBIT D

LEGAL DESCRIPTION

 

 

Exhibits are available upon request

 

22

--------------------------------------------------------------------------------
